                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


                                                *
TRUSTEES OF THE NATIONAL
AUTOMATIC SPRINKLER INDUSTRY                    *
WELFARE FUND et al.,

       Plaintiffs,                              *
v.                                                         Case No.: GJH-18-1690
                                                *
J.A. FIRE PROTECTION, INC. et al.,
                                                *
       Defendants.
                                                *
*      *       *       *      *       *     *       *      *       *      *       *         *

                                  MEMORANDUM OPINION

       Following Defendants’ failure to answer or otherwise defend in this action, the Clerk of

the Court entered default against Defendants on September 7, 2018. Pursuant to Fed. R. Civ. P.

55(b), Trustees of the National Automatic Sprinkler Industry Welfare Fund, Trustees of the

National Automatic Sprinkler Local 669 UA Education Fund, Trustees of the National

Automatic Sprinkler Industry Pension Fund, Trustees of the Sprinkler Industry Supplemental

Pension Fund, Trustees of the Metal Trades Welfare Fund, Trustees of the Metal Trades Pension

Fund and Trustees of the International Training Fund (collectively, “Plaintiffs” or “NASI

Funds”), then filed a motion for default judgment with supporting declarations and exhibits. ECF

No. 8. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the following reasons,

Plaintiffs’ Motion will be granted.




                                                1
I.      BACKGROUND1

        Plaintiffs NASI Funds are “employee benefit plans” as that term is defined in the

Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1002(3). ECF No. 1 ¶ 1. The

NASI Funds are established and maintained according to provisions of the Restated Agreements

and Declarations of Trust (“Restated Agreements”) and the collective bargaining agreements

between Sprinkler Fitters Local Union No. 669 and Defendant J.A. Fire Protection, Inc. (J.A.

Fire). Id. The NASI Funds are administered at 8000 Corporate Drive, Landover, Maryland

20785. Id.

        Defendant J.A. Fire is a corporation existing under the laws of the State of Indiana with

offices located in Indiana. ECF No. 1 ¶ 2. Defendant operates as a contractor or subcontractor in

the sprinkler industry, and at all times relevant to the action was and is an employer in an

industry affecting commerce as defined by ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12) and

(14), the Labor-Management Relations Act (LMRA), 28 U.S.C. §§ 142(1), (3) and 152(2), the

Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a). See id. Defendant

Patricia Abrams is the President of Defendant J.A. Fire and an Indiana resident. ECF No. 1 ¶ 3.

        Plaintiffs allege that Defendant J.A. Fire entered into a Collective Bargaining Agreement

with Road Sprinkler Fitters Local Union No. 669, which, in turn, bound it to the Trust

Agreements and Guidelines for Participation in the NASI Funds executed between the Union and

the National Fire Sprinkler Association. ECF No. 1 ¶ 5–6; see also ECF Nos. 8-7–8-14

(agreements and guidelines between Defendant J.A. Fire and Local Union 669). Under the terms

of the Restated Agreements, when an employer fails to submit the required contributions and file




1
 The following facts are taken from the Complaint, ECF No. 1, and Plaintiffs’ memorandum and exhibits in support
of the Motion for Default Judgment, ECF No. 8.

                                                       2
the properly completed report forms, the NASI Funds are permitted to determine the amount of

the employer’s delinquency using the following formula:

       [T]he amount of the delinquency [is] the greater of (a) the average of the monthly
       payments or reports submitted by the Employer for the last three (3) months for
       which payments or reports were submitted, or (b) the average of the monthly
       payments or reports submitted by the Employer for the last twelve (12) months
       for which payments or reports were submitted . . . .

ECF No. 8-4 ¶ 13; see also ECF No. 8-7 at 26. The trust agreements further provide that an

employer who fails to timely pay required contributions under the collective bargaining

agreement is obligated to pay liquidated damages pursuant to the following calculations:

       (1) If payment is not received . . . by the 15th of the month, 10% of the amount
           [owed] is assessed.

       (2) An additional 5% is added if payment is not received . . . by the last working
           day of the month in which payment was due.

       (3) An additional 5% is added if payment is not received by the 15th of the month
           following the month in which payment was due.

ECF No. 8-4 ¶ 16.

       Defendant J.A. Fire experienced difficulty making the required benefit contributions, and,

in response to these difficulties, the NASI Funds and Defendants entered a settlement agreement

and promissory note allowing Defendants to make systematic payment over time of all amounts

owed to the NASI Funds. ECF No. 1 ¶ 8; ECF No. 8-4 ¶ 9. The principal amount owed pursuant

to the settlement agreement was $165,958.85, and liquidated damages had accrued to $113,

202.85. ECF No. 1 ¶ 8; ECF No. 8-4 ¶ 9; ECF No. 11-3 ¶ 3. Under the terms of the settlement,

Defendants were permitted to pay the principal amount in monthly installments over twenty-four

months. Id. Liquidated damages were waived, contingent upon Defendants remaining current on

their payments under the settlement agreement and in all future monthly contributions owed

during the duration of the settlement. ECF No. 1 ¶ 8. Defendant Abrams also agreed to

                                               3
“personally guarantee all terms of” the settlement agreement. ECF No. 8-4 ¶ 10; ECF No. 11-3 ¶

10. Per the settlement, Defendants agreed that “in the event of a lawsuit to enforce payment of

the Promissory Note and/or the terms of the Agreement,” Defendants would be “jointly and

severally liable to pay costs and attorneys’ fees.” ECF No. 11-3 ¶ 13.

       Plaintiffs commenced this action on June 8, 2018, alleging that Defendants had defaulted

on the terms of the settlement agreement by failing to pay contributions to the NASI Funds for

the months of March through April 2018 and by failing to submit required reports for these

months per the terms of the Collective Bargaining Agreement. ECF No. 1 ¶ 11; see also ECF

No. 8-4 at ¶ 11–12. In the Complaint, Plaintiffs sought to recover $84,714.88—the projected

delinquency for these months calculated based on the terms (described above) of the Restated

Agreement—and $16,733.02 in liquidated damages assessed on late contributions. ECF No. 1 ¶

13–15. They also sought “costs, interest, and reasonable attorneys’ fees assessed pursuant to 29

U.S.C. § 1132(g) . . .” and the trust agreements and “all contributions and liquidated damages

which become due subsequent to the filing of this action through the date of judgment, plus

costs, interest, and reasonable attorneys’ fees . . . .” ECF No. 1 ¶ C–D.

       Each Defendant was served on June 19, 2018. ECF Nos. 4–5. When Defendants failed to

respond within the requisite time period, Plaintiffs filed a motion for entry of default, ECF No. 6,

and the pending motion for default judgment, ECF No. 8. Defendants failed to respond, and the

clerk entered default on September 7, 2018. ECF No. 9.

II.    STANDARD OF REVIEW

        “A defendant’s default does not automatically entitle the plaintiff to entry of a default

judgment: rather, that decision is left to the discretion of the court.” Choice Hotels Intern., Inc. v.

Savannah Shakti Carp., No. DKC-11-0438, 2011 WL 5118328 at * 2 (D. Md. Oct. 25, 2011)



                                                   4
(citing Dow v. Jones, 232 F.Supp.2d 491, 494 (D. Md. 2002)). Although “[t]he Fourth Circuit

has a ‘strong policy’ that ‘cases be decided on their merits,’” id. (citing United States v. Shaffer

Equip. Co., 11 F.3d 450, 453 (4th Cir.1993)), “default judgment may be appropriate when the

adversary process has been halted because of an essentially unresponsive party[.]” Id. (citing

S.E.C. v. Lawbaugh, 359 F.Supp.2d 418, 421 (D. Md. 2005)).

       “Upon default, the well-pled allegations in a complaint as to liability are taken as true,

although the allegations as to damages are not.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 422

(D. Md. 2005). Rule 54(c) of the Federal Rules of Civil Procedure limits the type of judgment

that may be entered based on a party’s default: “A default judgment must not differ in kind from,

or exceed in amount, what is demanded in the pleadings.” In entering default judgment, a court

cannot, therefore, award additional damages “because the defendant could not reasonably have

expected that his damages would exceed th[e] amount [pled in the complaint].” In re Genesys

Data Techs., Inc., 204 F.3d 124, 132 (4th Cir. 2000). Where a complaint does not specify an

amount, “the court is required to make an independent determination of the sum to be awarded.”

Adkins v. Teseo, 180 F.Supp.2d 15, 17 (D.D.C. 2001) (citing S.E.C. v. Management Dynamics,

Inc., 515 F.2d 801, 814 (2nd Cir. 1975); Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2nd

Cir. 1981)). While the Court may hold a hearing to prove damages, it is not required to do so; it

may rely instead on “detailed affidavits or documentary evidence to determine the appropriate

sum.” Adkins, 180 F.Supp.2d at 17 (citing United Artists Corp. v. Freeman, 605 F.2d 854, 857

(5th Cir. 1979)); see also Laborers’ District Council Pension, et al. v. E.G.S., Inc., No. WDQ–

09–3174, 2010 WL 1568595, at *3 (D. Md. Apr.16, 2010) (“[O]n default judgment, the Court

may only award damages without a hearing if the record supports the damages requested.”).




                                                  5
       In considering a Motion for Default Judgment, the Court accepts as true the well-pleaded

factual allegations in the Complaint as to liability, but nevertheless “must determine whether

[those] allegations . . . support the relief sought in th[e] action.” Int’l Painters & Allied Trades

Indus. Pension Fund v. Capital Restoration & Painting Co., 919 F. Supp. 2d 680, 685 (D. Md.

2013) (citation and internal quotation marks omitted).

III.   DISCUSSION

       Assuming the truth of the well-pleaded allegations of the complaint, as the Court must

upon entry of default judgment, Plaintiffs have established Defendants’ liability for breach of the

settlement agreement and failure to make the contributions required under the trust agreements.

See 29 U.S.C. § 1132(g) (providing that employers who fail to timely make contributions are

liable in a civil action for, inter alia, unpaid contributions, interest on the unpaid contributions,

and reasonable attorneys’ fees and costs of the action).

       The Court has subject matter jurisdiction over this action pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132 and 1451(c). Venue is proper under 29 U.S.C. §§ 1132(e)(2), 1451(d),

as NASI Funds are administered in Landover, Maryland. See Bd. of Trs., Sheet Metal Workers’

Nat’l Pension Fund v. McD Metals, Inc., 964 F. Supp. 1040 (E.D. Va. 1997); Trustees of Nat.

Automatic Sprinkler Indus. Pension Fund v. Best Automatic Fire Prot., Inc., 578 F. Supp. 94, 95

(D. Md. 1983).

       Under ERISA, “[e]very employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall . . . make such contributions in accordance with the terms and conditions of such

plan or such agreement.” 29 U.S.C. § 1145; see Bd. of Trustees, Sheet Metal Workers’ Nat’l

Pension Fund v. Camelot Constr., Inc., No. 1:14-CV-161-LMB-TRJ, 2015 WL 13050031, at *3



                                                   6
(E.D. Va. Apr. 14, 2015). In the Complaint, Plaintiffs allege that Defendant was obligated under

the terms of the Collective Bargaining Agreements and Trust Agreements to make contributions

to the NASI Funds, but failed to make payments for March and April 2018. ECF No. 1 ¶ 14. To

their Motion for Default Judgment, Plaintiffs attach a Declaration of Michael W. Jacobson, Fund

Administrator, who attests that Defendants filed to make contributions for these months. ECF

No. 8-4 ¶ 11.

       Regarding damages, 29 U.S.C. § 1132(g)(2) provides that in any action brought to

enforce the payment of delinquent contributions, and in which a judgment in favor of the plan is

awarded, the court shall award the plan:

                (A)     the unpaid contributions,
                (B)     interest on the unpaid contributions,
                (C)     an amount equal to the greater of—
                     i. interest on the unpaid contributions, or
                    ii. liquidated damages provided for under the plan in an
                        amount not in excess of 20 percent (or such higher
                        percentage as may be permitted under Federal or State law)
                        of the amount determined by the court under subparagraph
                        (A),
                (D)     reasonable attorney's fees and costs of the action, to be paid
                        by the defendant, and
                (E)     such other legal or equitable relief as the court deems
                        appropriate.

29 U.S.C. § 1132(g)(2); see also Columbus Show Case Co., 2014 WL 3811252, at *4 (E.D. Va.

Aug. 1, 2014); Int’l Painters & Allied Trades Indus. Pension Fund v. Capital Restoration &

Painting Co., 919 F. Supp. 2d 680, 686 (D. Md. 2013); Trustees of Plumbers & Pipefitters Nat.

Pension Fund v. Lake Side Plumbing & Heating, Inc., No. 1:12-CV-00298 LO/IDD, 2012 WL

6203001, at *4 (E.D. Va. Nov. 20, 2012).

       In support of the request for damages, Plaintiffs refer to the Jacobson’s declaration,

which attests to an amount of $84,714.88, using the formula described supra. ECF No. 8-4 ¶ 14.



                                                  7
Pursuant to the liquidated damages formula described earlier, and as Jacobson attests in his

Declaration, Defendants further owe $16,733.02 in liquidated damages. ECF No. 8-4 ¶ 17; see

29 U.S.C. § 1132(g)(2)(C)(ii). Additionally, Plaintiffs seek interest in the amount of $3,390.26

pursuant to 29 U.S.C. § 1132(g)(2)(B), the collective bargaining agreements, the Restated

Agreement, and the Guidelines.

       Finally, in support of their claim for attorneys’ fees and costs, Plaintiffs submit the

declarations of their attorney, Charles W. Gilligan, ECF Nos. 10-15 & 15-2, a spreadsheet

specifying the hourly billing by Gilligan and his paralegal with respect to the instant lawsuit,

ECF No. 10-16, and invoices for costs spent on out-of-state process service, ECF No. 10-17.

These materials indicate that Gilligan’s firm spent thirteen hours on this case on behalf of

Plaintiffs, at a rate of $122 per hour for paralegal time and $310 per hour for attorney time. ECF

No. 10-15. These rates are well within the local guidelines and are reasonable. See Loc. R. App.

B (D. Md.). Plaintiffs are therefore awarded $1,680 in attorneys’ fees. The record also

substantiates the following expenses: $310 for service of process and $400 for filing fees. ECF

Nos. 10-15 & 10-17. Thus, Plaintiffs are awarded $710 in costs.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Default Judgment is granted. Judgment

is entered against Defendants and in favor of Plaintiff in the total amount of $107,228.16.

Additionally, post-judgment interest shall accrue until the judgment is satisfied pursuant to 28

U.S.C. § 1961. A separate Order shall issue.


Date: November 20, 2018                                       ______/s/____________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                 8
